Citation Nr: 0300692	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  95-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to death pension benefits based on the need 
for regular aid and attendance of another person.

(The issue of entitlement to service connection for the 
cause of the veteran's death will be the subject of a 
later Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1945.  He died in February 1990; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Wilmington, Delaware.  The appellant has testified at 
personal hearings before an RO Hearing Officer in 
connection with her appeal; transcripts of those hearings 
are associated with the claims file.  The Board notes that 
in correspondence received in September 2001, the 
appellant withdrew her request for any further personal 
hearings, to include her previously requested hearing 
before a member of the Board.  See 38 C.F.R. § 20.704(e) 
(2002).

The Board is undertaking additional development on the 
issue of entitlement to service connection for the cause 
of the veteran's death pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide any 
notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The appellant is not blind, is not a patient in a 
nursing home, and is able to attend to the needs of 
nature, care for herself and protect herself from the 
hazards of her environment.


CONCLUSION OF LAW

The criteria for death pension benefits based on the need 
for the regular aid and attendance of another person have 
not been established.  38 U.S.C.A. §§ 1502, 1541 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the claim decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the instant claim was most recently considered by the 
RO.  The record reflects that through the statement of the 
case and supplements thereto, the appellant has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  In the supplemental statement of 
the case issued in June 2002, the RO included recitation 
of VA's regulations implementing the VCAA.  The appellant 
was thus, in substance, informed as to the nature of the 
assistance VA would provide in obtaining evidence and 
information in support of her claim and of the information 
needed from her to enable the RO to obtain evidence and 
information in support of such claim.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that the appellant has been 
afforded appropriate VA examinations to determine if she 
requires aid and attendance.  Neither the appellant nor 
her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

The law provides for payment of increased pension benefits 
to a surviving spouse of a veteran by reason of a need for 
aid and attendance.  See 38 U.S.C.A. § 1541(d), (e); 
38 C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and 
attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria for determining whether such need 
exists are set forth under 38 C.F.R. § 3.351(c).  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; or is a patient 
in a nursing home because of mental or physical 
incapacity; or if the evidence establishes a factual need 
for aid and attendance.  See 38 U.S.C.A. § 1502.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of 
any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found 
to exist before a favorable rating may be made.  The 
particular personal function which the appellant is unable 
to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be 
constant need.  38 C.F.R. § 3.352(a).

Analysis

The appellant has been found medically eligible for death 
pension benefits, and has also been determined medically 
eligible for a housebound allowance, effective May 17, 
1995.  She is not in receipt of pension or housebound 
benefits at this time by reason of excessive income.

In a May 1995 Aid and Attendance Questionnaire, a 
physician indicated the appellant had marked degeneration 
of the gleno-humeral joint with joint space narrowing and 
inferior marginal osteophyte formation, as well as 
degeneration of the acromioclavicular joint of the left 
shoulder.  It was noted that total shoulder replacement 
had been suggested and also that the appellant had carpal 
tunnel syndrome on the right, degenerative osteoarthritis 
in both knees and hypertension.  The appellant's 
hypertension was stated to be under control.  She was 
noted to have a severe limitation of both lower 
extremities in that she was unable to stand or walk for 
any long period of time.  Also noted was that total knee 
replacements had been suggested.  The appellant was opined 
to be competent.  She was not a patient in a nursing home 
at that time, instead living in her own home.  She was 
able to dress and undress, bathe, feed herself without 
assistant and to care for the needs of nature.  She was 
also noted to be able to protect herself against the 
normal hazards of her daily environment without 
assistance.  The examiner also indicated the appellant was 
not blind and was not bedridden.  

At the time of her personal hearing, conducted in October 
1995, the appellant indicated she was unable to take a 
bath due to problems sitting down and returning to a 
standing position.  She indicated she was able to take a 
shower.  She identified her knees and her arms and hands 
as primary disabilities, reporting problems with arthritic 
joints.  She stated she was not able to raise her left arm 
too high, but accommodated activities by relying on her 
other upper extremity.  She reported that every four or 
five weeks someone came in to help her clean, but that 
otherwise she was able to keep her residence clean.  She 
also reported she was able to prepare meals, sometimes 
with her friends helping out.  She reported her eyesight 
was pretty good, only requiring glasses.

The appellant appeared for an aid and attendance 
examination in September 2001.  The examiner described the 
appellant as weak, but noted she was fairly steady with a 
walker and had degenerative joint disease consistent with 
age.  The examiner also noted that the appellant was able 
to feed, dress and care for herself.  She reported that 
she left her apartment daily and was able to walk one 
block without the assistance of another person.  She 
indicated that her progressive renal disease was resulting 
in increased nausea/vomiting, increased weakness and 
decreased sleep.  The examiner considered the appellant's 
complaints and concluded that daily aid and attendance was 
not indicated at that time.  

The Board emphasizes that the above-cited reports of VA 
examinations comprise the competent and probative evidence 
of record contemporary to this appeal.  Such evidence is 
consistent in showing that the appellant is neither blind 
nor a patient in a nursing home.  Moreover, both 
examination reports include the assessment that the 
appellant does not require the daily aid and attendance of 
another person, even with consideration of her physical 
disabilities.  The appellant has not identified other 
evidence probative of her need for aid and attendance and 
the evidence of record includes no competent evidence 
refuting the conclusion that aid and attendance is not 
required at this time.  In fact, the appellant her self 
has reported a continued ability to take care of the needs 
of daily living.  Although she has testified as to the 
occasional help from friends or having a cleaning service 
approximately once per month, the appellant has not argued 
that she is unable to take care of herself.  Rather, she 
has reported and medical professionals have opined that 
she is able to feed, clothe and bathe herself, and to 
otherwise care for her daily needs without regular 
assistance.  As such, the preponderance of the evidence is 
against the appellant's claim of entitlement to death 
pension benefits at the aid and attendance rate.


ORDER

Entitlement to death pension benefits based on the need 
for regular aid and attendance of another person is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

